Citation Nr: 0523206	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which determined that new and 
material evidence had not been submitted to reopen the claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus.

In July 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of that hearing is of record.  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and 
tinnitus were denied in a Board decision in March 2000.  

2.  The May 2005 VA examination is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the appellant's claims for service connection 
for hearing loss and tinnitus.




CONCLUSIONS OF LAW

1.  The March 2000 Board decision that denied service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7104(b) (West 2000); 38. C.F.R. § 20.1100 
(1999).

2.  New and material evidence has been received, since the 
March 2000 decision of the Board, to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that while in the Army he was shooting 105 
Howitzer artillery guns.  He claims that he had a ringing in 
his ears ever since that time, with his hearing getting worse 
as time went by.

On examination in August 1960, while the veteran was on 
reserve duty, his hearing tested 15/15 bilaterally on both 
spoken and whispered voice.  On examination in September 
1961, hearing on whisper voice was noted as defective in both 
ears, and the veteran's hearing was "in question."  The 
veteran entered active duty in October 1961.  On examination 
in May 1962, hearing was 15/15 bilaterally on whispered voice 
testing.  The veteran's discharge paper shows that his 
military occupation specialty was field artillery crewman.  
There is no complaint of ringing in the ears shown in the 
service medical records.

A private audiological examination from the Alleghany 
Highlands Hearing and Speech Center in February 1990 showed 
bilateral mild to moderate high frequency sensorineural 
hearing loss.  The examiner stated it was his impression that 
this was a possible noise induced hearing loss.

VA outpatient treatment records show that the veteran was 
treated in August 1998 for cerumen impaction.  A February 
1998 audiological examination revealed normal hearing in the 
right ear at 500 to 1000 Hertz (Hz), moderate impairment at 
2000 Hz, and profound impairment at 3000 to 4000 Hz; mild 
impairment was noted in the left ear at 500 to 1000 Hz, 
severe impairment at 2000 Hz, and profound impairment at 3000 
to 4000 Hz.  The examination was also noted by the examiner 
to be not adequate for rating purposes.

The veteran was provided a VA examination in May 2005.  The 
veteran reported a history of noise exposure in the military 
from heavy artillery, as well as excessive noise exposure 
from firing rifles, handguns and other artillery.  He 
reported only minimal occupational noise exposure after the 
military working as a farmer and also working as a clerk for 
the railroad.  He denied any recreational noise exposure.  He 
reported tinnitus, bilateral, beginning around 1960.  The 
examiner indicated that based on the audiological findings 
and case history review, the veteran suffered from a mild 
progressing to profound sensorineural hearing loss in the 
left ear, and a moderate to mild sensorineural hearing loss 
progressing to profound in the right ear, accompanied by 
constant bilateral tinnitus.  Although the examination 
request stated that the claims file must be reviewed, no 
claims file was sent.  Based on the audiological findings and 
careful consideration of all the information obtained, it was 
the examiner's professional opinion that it was as likely as 
not that some of the patient's hearing loss and tinnitus were 
indeed related to the loud sounds the veteran was exposed to 
while serving in the military.  

In July 2005, the veteran and his wife provided testimony in 
a hearing before the undersigned Veterans Law Judge.  The 
veteran described his history of exposure to noise from heavy 
artillery fire during service.  

VCAA - The Duty to Inform and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the appellant is not prejudiced by any failure of VA to 
provide complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claims, as 
this decision results in a grant of that portion of the 
veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Decision to Reopen the Claims

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that the last final decision is the March 
2000 decision of the Board that denied service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7104(b) 
(West 2000); 38. C.F.R. § 20.1100 (1999).  The Board found 
that there was no medical evidence that the veteran suffered 
from bilateral hearing loss or tinnitus related to service.  
The May 2005 examination provides an opinion that it was as 
likely as not that some of the veteran's hearing loss and 
tinnitus were related to the loud sounds the veteran was 
exposed to while in the military.  This evidence is new 
evidence because it was not before the Board at the time of 
the March 2000 decision.  This is also material because it 
addresses the question of a link between the veteran's 
current bilateral hearing loss and tinnitus disorders, and 
his claimed exposure to acoustic trauma in service.  As such, 
the evidence is neither cumulative nor redundant, and raises 
a reasonable possibility of substantiating the appellant's 
claims for service connection for bilateral hearing loss and 
tinnitus, and the claims for service connection are reopened.



ORDER

New and material evidence sufficient to warrant reopening the 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus has been submitted and the claims 
are reopened.




REMAND

Although the claims are reopened, additional development is 
necessary before the Board may consider the issues on the 
merits.  While the May 2005 VA examination was sufficient to 
reopen the claims, in that it raises a reasonable possibility 
of substantiating the claims, the claims file was not made 
available to the examiner for review and the conclusions were 
based entirely on the veteran's reported history of exposure.  
In this regard, the Board notes that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The claims file should therefore be sent to the examiner who 
conducted the May 2005 examination, and an addendum prepared 
showing that the medical evidence was reviewed.  

Additionally the Board notes that the veteran has not been 
provided a full VCAA compliance letter.  This should be done, 
and the veteran provided sufficient opportunity to respond 
prior to readjudication.

Accordingly, this case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the May 2005 VA 
examination, if possible.  If this 
examiner is no longer available, the file 
should be referred to another appropriate 
medical professional.  Ask the examiner 
to review the results of the May 2005 
examination, and the claims file, and 
prepare an addendum discussing any 
changes to the medical conclusions as a 
result of the reviewing the medical 
evidence in the claims file.  

2.  Send the veteran a full VCAA 
compliance letter.  An appropriate period 
of time should be allowed for response.

3.  The RO should readjudicate the issues 
on appeal.  If the benefits sought on 
appeal remain denied, the appellant and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


